 



EXHIBIT 10.1

McAFEE, INC.

STEPHEN C. RICHARDS TRANSITION AGREEMENT

     This Transition Agreement (“Agreement”) is made by and between McAfee, Inc.
(the “Company”), and Stephen Richards (“Executive”).

     WHEREAS, Executive is employed by the Company as its Chief Financial
Officer and Chief Operating Officer;

     WHEREAS, Executive is resigning from his positions with the Company
effective December 31, 2004, and

     NOW THEREFORE, in consideration of the mutual promises made herein, the
Company and Executive (collectively referred to as “the Parties”) hereby agree
as follows:

     1. Termination of Employment. Executive hereby resigns his employment
effective upon December 31, 2004 (the “Termination Date”). Except as required by
COBRA and similar laws, Executive shall not be eligible to participate in the
Company’s employee and fringe benefit plans once his employment terminates.

     2. Transition Period. Executive agrees that, during the period commencing
with the signing of this Agreement by the Parties and ending on the Termination
Date (the “Transition Period”), he will use his best efforts to fulfill his
duties and responsibilities as Chief Financial Officer. During the Transition
Period, Executive’s duties shall include: (i) training a replacement Company
Chief Financial Officer on and after the date such individual is hired by the
Company, (ii) assisting in the implementation of the decisions under the
Company’s ongoing operational initiatives, (iii) assisting the Company in
resolving its ongoing litigation and investigations, (iv) providing and
assisting in providing SEC public filing certifications, and (v) such other
assignments and responsibilities as are reasonably assigned to him by the
Company’s Board of Directors or Chief Executive Officer.

     3. Consulting Duties. Following the Termination Date, Executive agrees to
provide ongoing consulting advice as needed by the Company and as is mutually
agreed upon by Executive and the Company, in their sole discretion. Such
consulting advice shall be provided during normal business hours. Executive’s
consulting duties shall include: (i) assisting the Company’s new Chief Financial
Officer with issues relating to certifying the Company’s filings with the SEC
that relate to matters within the reasonable knowledge of Executive (including
delivery of sub-certifications), and (ii) if it is not yet resolved, assisting
the Company in resolving its ongoing litigation and investigations. Moreover,
Executive agrees to provide consulting advice, assistance and information as may
reasonably be deemed necessary by the Company relating to its position in any
legal or regulatory proceedings. Executive shall be paid at the rate of
$3,000.00 per day (including any partial day’s consulting work of at least one
hour) for performing his consulting services hereunder,

 



--------------------------------------------------------------------------------



 



plus reasonable documented out-of-pocket expenses. Executive agrees to use his
commercially reasonable best efforts in discharging his consulting duties
hereunder. The Company agrees to indemnify and hold Executive harmless with
respect to his consulting work product hereunder, except to the extent such work
product is grossly negligent or done in bad faith.

     4. Severance/Retention Benefits. If (i) prior to the Termination Date,
Executive’s employment with the Company is subject to a “Constructive
Termination” or is involuntarily terminated by the Company other than for
“Cause,” as such terms are defined in Executive’s employment agreement with the
Company dated April 4, 2001 and as amended January 20, 2004, and as such terms
are modified in Section 6 hereof (the “Employment Agreement”), or (ii) Executive
remains employed by the Company through the Termination Date, then, in either
case and subject to Executive executing and not revoking a mutual release of
claims with the Company substantially in the form attached hereto as Exhibit A
(the “Release”) and not materially breaching the provisions of Section 13 of the
Employment Agreement or Section 2 hereof, (A) all of Executive’s outstanding
stock options covering Company common stock and all shares of restricted stock
granted to Executive (together “Equity Compensation”) shall immediately vest
100%, and, if applicable, the Company’s right to repurchase any of such shares
immediately shall lapse, and (B) Executive shall receive continued payments of
one year’s “Base Salary” plus 100% of his “Target Bonus” (as such terms are
defined in the Employment Agreement), less applicable withholding, in accordance
with the Company’s standard payroll practice. In addition, if Executive elects
COBRA, the Company will make his COBRA payments, to cover his current level of
benefits, on his behalf to pay for coverage during the period beginning
January 1, 2005 and ending December 31, 2005. Moreover, if Executive remains
employed with the Company through September 30, 2004, he shall receive 100% of
his Target Bonus for the third quarter of the Company’s 2004 fiscal year and if
Executive remains employed with the Company through December 31, 2004, he shall
receive 100% of his Target Bonus for the fourth quarter of the Company’s 2004
fiscal year (the “2004 Third and Fourth Quarter Bonuses”). Executive shall also
receive the 2004 Third and Fourth Quarter Bonuses to the extent he does not
receive them due to his “Constructive Termination” or involuntarily termination
by the Company other than for “Cause,” as such terms are defined in the
Employment Agreement.

     5. Other Terminations of Employment. In the event Executive terminates his
employment voluntarily other than pursuant to a Constructive Termination,
Executive’s employment is involuntarily terminated by the Company for Cause, or
his employment terminates due to his death or Disability, then all vesting of
the Equity Compensation shall terminate immediately and all payments of
compensation by the Company to Executive shall immediately terminate (except as
to amounts already earned).

     6. Effect on Employment Agreement. Executive agrees that the provisions of
section 4 of this Agreement supersede and replace in their entirety the
provisions of section 4(e)(i) of the Employment Agreement. Executive further
agrees that his and the Company’s agreements hereunder and the Company’s
reduction or restructuring of Executive’s authority and duties during the
Transition Period shall not constitute grounds for either a Constructive
Termination or an involuntary termination other than for Cause under the
Employment Agreement. Otherwise, the provisions of the Employment Agreement
remain in full force and effect.

-2-



--------------------------------------------------------------------------------



 



     7. Mutual Non-Disparagement. Executive agrees to refrain from
disparagement, criticism, defamation or slander of the Company or of the
Company’s employees, officers, directors, agents, products or services to
anyone, including, but not limited to, other employees and past, present or
prospective customers and/or employees of the Company and to refrain from
tortious interference with the contracts and relationships of the Company. The
Company agrees to refrain from disparagement, criticism, defamation or slander
of Executive to anyone, including, but not limited to, other employees and past,
present or prospective customers and/or employees of the Company and to refrain
from tortious interference with the contracts and relationships of Executive.

     8. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.

     9. At-Will Employment. Executive and the Company understand and acknowledge
that Executive’s employment with the Company constitutes “at-will” employment.
Subject to the Company’s obligation to provide severance benefits as specified
herein, Executive and the Company acknowledge that this employment relationship
may be terminated at any time, upon written notice to the other party, with or
without good cause or for any or no cause, at the option either of the Company
or Executive.

     10. Arbitration. The Parties agree that any and all disputes arising out of
the terms of this Agreement, their interpretation, and any of the matters herein
released, including any potential claims of harassment, discrimination or
wrongful termination shall be subject to binding arbitration, to the extent
permitted by law, as specified in the Employment Agreement.

     11. No Representations. Executive represents that he has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.

     12. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

     13. Entire Agreement. This Agreement, along with the Employment Agreement
(as amended hereby), the Proprietary Information Agreement, the Indemnification
Agreement by and between the Company and Executive, and the agreements relating
to Executive’s Equity Compensation (as modified hereby) represent the entire
agreement and understanding between the Company and Executive concerning
Executive’s transition, termination and consulting arrangements with the
Company. Notwithstanding anything to the contrary in the Release or otherwise,
nothing in the Release shall release the Company or Executive from their
obligations under this Agreement.

     14. No Oral Modification. This Agreement may only be amended in writing
signed by Executive and the Chairman of the Board and Chief Executive Officer of
the Company.

-3-



--------------------------------------------------------------------------------



 



     15. Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.

     16. Effective Date. This Agreement is effective immediately after it has
been signed by both Parties.

     17. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

     18. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties, with the full intent of releasing all claims. The Parties
acknowledge that:

         (a) They have read this Agreement;

         (b) They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

         (c) They understand the terms and consequences of this Agreement and of
the releases it contains;

         (d) They are fully aware of the legal and binding effect of this
Agreement.

     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

            McAFEE, INC.
    Dated: September 3, 2004  By:   /s/ George Samenuk               Title:  
Chairman and Chief Executive Officer                EXECUTIVE
    Dated: September 3, 2004            /s/ Stephen C. Richards       Stephen C.
Richards             

-4-